             Case 5:19-cv-00620-DAE Document 1 Filed 06/06/19 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

DEREK RODGERS,                                             §
    Plaintiff,                                             §
                                                           §
v.                                                         § CIVIL ACTION No. 5:19-cv-00620
                                                           §
UNITED SERVICES AUTOMOBILE                                 §
ASSOCIATION also known as “USAA”,                          §
     Defendant.                                            §

                                      ORIGINAL COMPLAINT1

        DEREK RODGERS, plaintiff in the above-styled action, files this suit complaining of

violations of the Family Medical Leave Act (FMLA), 29 U.S.C. § 2601 et seq. Plaintiff Rodgers

seeks monetary and declaratory relief for injuries caused by Defendant United Services

Automobile Association (“USAA”).

                                        JURISDICTION AND VENUE

        1.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1331.

        2.      Defendant’s actions and the events giving rise to Plaintiff’s claims occurred in

San Antonio, Texas. Accordingly, venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                                PARTIES

        3.      Plaintiff DEREK RODGERS is a resident of Bexar County, Texas.

        4.      Defendant USAA is a reciprocal inter-insurance exchange duly formed and

existing under the laws of the State of Texas. Its principal office is at 9800 Fredericksburg Rd.,

San Antonio, Texas 78288.

1
  Plaintiff Rodgers has initiated the arbitration process but he is filing this action for protective reasons.
The law is unsettled whether the institution of arbitration proceedings tolls a legal claim’s statute of
limitations. See Fonseca v. USG Ins. Servs., No. 4:10-CV-884-Y, 2011 U.S. Dist. LEXIS 161899, at *4-7
(N.D.Tex. 2011) (holding that the plaintiff’s arbitration demand did not toll the applicable statute of
limitations and relying heavily on the Fifth Circuit’s decision in United States ex rel. Portland
Construction Company v. Weiss Pollution Control Corporation, 532 F.2d 1009 (5th Cir. 1976)).


                                                      1
            Case 5:19-cv-00620-DAE Document 1 Filed 06/06/19 Page 2 of 5



                                  STATEMENT OF FACTS

       5.      On March 13, 2001, Defendant USAA employed Plaintiff Rodgers as a

purchasing agent. Defendant later promoted Rodgers to Lead Supplier Governance Advisor and

then eventually to Lead Vender Relationship Manager.

       6.      On August 26, 2016, Rodgers applied for leave under the Family Medical Leave

Act (“FMLA”) to assist and care for his mother, a cancer survivor. Rodgers began taking FMLA

intermittent leave beginning on September 14, 2016.

       7.      Notwithstanding that Defendant approved Rodgers’ FMLA leave, Rodgers’

supervisor, Teresa Mays, denied Rodgers the opportunity to accompany his mother to her

doctor’s appointment on September 24, 2016.

       8.      In late September 2016, Rodgers’ mother’s condition worsened.

       9.      Mays objected to Rodgers’ approved FMLA absences. On September 30, 2016,

Mays verbally warned Rodgers about “communication” issues most probably because he was not

sharing his mother’s condition.

       10.     On October 10, 2016, Rodgers went on continuous FMLA leave. Because of

Mays’ harassing and retaliatory conduct, Rodgers sought the assistance of Erin Redmond,

Defendant’s Human Resources representative.

       11.      On October 31, 2016, Rodgers’ mother passed away. Rodgers continued on his

FMLA leave until November 11, 2016 so that he could be with his father.

       12.     Because of Mays’ retaliatory conduct, Rodgers made a request to USAA’s

Dispute Resolution Program called “Dialogue” for assistance with his differences with Mays.

Dialogue is Defendant’s process for resolving employment disagreements and difficult situations

at work.




                                              2
          Case 5:19-cv-00620-DAE Document 1 Filed 06/06/19 Page 3 of 5



       13.     On December 1, 2016, shortly after Rodgers returned to work, Redmon,

Defendant’s HR representative, advised Rodgers that he needed to share his family situation with

leadership, presumably because his failure to discuss his mother’s illness was a source of tension

with Mays.

       14.     Other than Mays’ verbal warning on September 23, 2016, USAA never

disciplined Rodgers or otherwise warned him that his job performance was deficient.

       15.     Seven months after Rodgers returned from his FMLA, USAA terminated

Rodgers’ employment. On June 16, 2017, Mays and Redmond called Rodgers into a meeting

and informed him that he was being terminated for a “recurring issue with time entry.”

       16.     This was the first time Rodgers learned that his time entries were a problem.

During Rogers’ 16-year tenure with Defendant, USAA had never disciplined or warned Rodgers,

much less about a “recurring issue with time entry.” Although Defendant has a progressive

disciplinary process, Defendant did not utilize such process in addressing Rodgers’ alleged job

performance deficiencies.

                   FAMILY MEDICAL LEAVE ACT, 29 U.S.C. § 2601 ET SEQ.

       17.     The Family and Medical Leave Act contains two distinct provisions: (1) an

entitlement clause and (2) an anti-discrimination clause. See 29 U.S.C. §§ 2612 and 2615. The

entitlement clause provides a series of entitlements which give certain rights to employees such

as the right to have their job back once they return from a qualified leave. The FMLA also

prevents an employer from retaliating against an employee for taking FMLA leave. See 29

U.S.C. § 2615(a) and 29 U.S.C. § 2615(b). Defendants are in willful violation of the FMLA.

Defendants violated 29 U.S.C. § 2615(a)(2).




                                                3
           Case 5:19-cv-00620-DAE Document 1 Filed 06/06/19 Page 4 of 5



        18.      Rodgers availed himself of a protected right under the FMLA and was

subsequently terminated. There is a causal connection between Rodgers’ protected activity and

USAA’s decision to terminate Rodgers. Rodgers’s exercise of his rights under the FMLA is a

motivating factor in USAA’s decision to terminate Rodgers, and as such is a cause of his

damages.

        19.      As a result of USAA’s unlawful conduct, Rodgers has suffered severe economic

and actual damages, including past and future lost income, back wages, interest on back pay and

front pay, future wages or front pay, lost earnings in the past and future, lost benefits under the

contract or employment relationship, employment benefits in the past, and employment benefits

in the future.

        20.      Pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii), Rodgers further seeks liquidated

damages in an amount equal to wages, salary, employment benefits, or other compensation he

lost as described in paragraph 19.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that:

        (1)      The Court assume jurisdiction over this action;

      (2)    The Court Declare that Defendant violated Plaintiff’s rights under the Family
Medical Leave Act (FMLA), 29 U.S.C. § 2601 et seq. and that he is entitled to relief under the
FMLA;

        (3)    The Court order that Defendant pay Plaintiff such amounts due for back wages,
future income, interest on back and front pay, and lost benefits in the past and in the future;

        (4)      The Court order that USAA reinstate Plaintiff, or, in the alternative, front pay;

        (5)      The Court order that Defendant pay an equal amount in liquidated damages;

        (6)      The Court order that Defendant pay costs of court, attorney fees and expenses;

        (7)      The Court award Plaintiff pre- and post-judgment interest at the highest rates



                                                   4
          Case 5:19-cv-00620-DAE Document 1 Filed 06/06/19 Page 5 of 5



allowed, and,

        (8)    The Court Order such other and further relief, at law or in equity, to which
Plaintiff may justly be entitled.



                                                     Respectfully submitted,


                                                     By: _/s/ Javier N. Maldonado__________
                                                         Javier Maldonado
                                                         Texas State Bar No. 00794216


                                                     Law Office of Javier N. Maldonado, P.C.
                                                     8918 Tesoro Dr., Ste. 575
                                                     San Antonio, Texas 78217
                                                     (210) 277-1603 Tel.
                                                     (210) 587-4001 Fax
                                                     jmaldonado.law@gmail.com




                                                5
